Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication is in response to the AFCP 2.0 request filed on 02/22/2021.
After a thorough search and in view of Applicant’s arguments and the prior art, claims 1, 4-11, 14-15, 17 and 20-26 are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 has been considered by the examiner.
Reasons for Allowance
The following is the Examiner’s Statement of Reasons for Allowance:
The prior art of record Wang (Pub. No. US 2018/0373961 A1) teaches “an approach for automatically importing graphical topologies and deploying the same. In one embodiment, a topology importer tool uses a trained machine learning model to detect and classify objects in an image depicting a topology.” Wang Abstract.
The prior art of record Gujar teaches (Pub. No. US 2017/0286799 A1) teaches “topologizer 145 receives the image of hand-drawn topology 200 and analyzes topology 200 to generate a machine-readable output 230 that lists shapes and relationships been the shapes in hand-drawn topology 200. As discussed in greater detail below, topologizer 145 may convert hand-drawn topology 200 into polygons and identify various shapes (e.g., triangles, rectangles, etc.) based on the number of sides of each polygon.” Gujar ¶ [0020].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P. TOLCHINSKY whose telephone number is (571) 270-0599. The examiner can normally be reached on Monday-Friday (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


Gregory P. Tolchinsky
/G.P.T./
Examiner, Art Unit 2454
03/09/2021

/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        3/10/2021